Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MICHAEL MONACO on 9/24/2021.

The application has been amended as follows: 

	In the claims:
1. (Currently Amended) A method for receiving data channel by a user equipment (UE) in a wireless communication system, the method comprising:
monitoring Enhanced Physical Downlink Control Channel (EPDCCH) candidates for a control channel to decode an EPDCCH in one or more EPDCCH sets on a first service cell configured for the UE;
performing blind decoding on the EPDCCH candidates for the control channel; and
receiving data channel based on the control channel, 
EPDCCH candidates for the control channel include first candidates for the first serving cell and second candidates for a second serving cell scheduled by the first serving cell,
wherein a first set of aggregation levels and a first number of the second candidates are configured based on a bandwidth of the second serving cell being greater than a predetermined value,
wherein a second set of the aggregation levels and a second number of the second candidates are configured based on the bandwidth of the second serving cell being smaller than the predetermined value, 
wherein the second set has a minimum aggregation level lower than a minimum aggregation level of the first set,
wherein the first and second sets of aggregation levels are related to a number of enhanced control channel elements on which the EPDCCH is transmitted, and
wherein positions of the first candidates and positions of the second candidates are configured to have an interval, based on a cell index of the first serving cell and a cell index of the second serving cell. 

2. (Currently Amended) The method of claim 1, wherein a configuration related to a frequency range for the first serving cell is used for configuring aggregation levels of the first serving cell and a number of the first candidates.

3. (Currently Amended) The method of claim 1, wherein a configuration related to a frequency range for the second serving cell is used for configuring the first and second sets of aggregation levels and the first and second number of the second candidates.

4. (Original) The method of claim 1, wherein two search space sets including a first search space set and a second search space set are configured on the first serving cell. 

5. (Original) The method of claim 4, wherein a number of candidates for the control channel at each aggregation level of the first search space set is different from a number of candidates for the control channel at each aggregation level of the second search space set.

6. (Original) The method of claim 4, wherein each of the two search space sets is related to a preconfigured number of physical resource block (PRB) pairs.

7. (Cancelled)

8. (Currently Amended) A user equipment (UE) for receiving data channel in a wireless communication system, the UE comprising:
a transmitter for transmitting a signal, 
a receiver for receiving a signal; and
at least one processor controlling the transmitter and the receiver,
wherein the at least one processor is configured to:
Enhanced Physical Downlink Control Channel (EPDCCH) candidates for a control channel to decode an EPDCCH in one or more EPDCCH sets on a first service cell configured for the UE,
perform blind decoding on the EPDCCH candidates for the control channel, and
control the receiver to receive data channel based on the control channel,
wherein the EPDCCH candidates for the control channel include first candidates for the first serving cell and second candidates for a second serving cell scheduled by the first serving cell,
wherein a first set of aggregation levels and a first number of the second candidates are configured based on a bandwidth of the second serving cell being greater than a predetermined value,
wherein a second set of the aggregation levels and a second number of the second candidates are configured based on the bandwidth of the second serving cell being smaller than the predetermined value, 
wherein the second set has a minimum aggregation level lower than a minimum aggregation level of the first set,
wherein the first and second sets of aggregation levels are related to a number of enhanced control channel elements on which the EPDCCH is transmitted, and
wherein positions of the first candidates and positions of the second candidates are configured to have an interval, based on a cell index of the first serving cell and a cell index of the second serving cell.

a configuration related to a frequency range for the first serving cell is used for configuring aggregation levels of the first serving cell and a number of the first candidates.

10. (Currently Amended) The UE of claim 8, wherein a configuration related to a frequency range for the second serving cell is used for configuring the first and second sets of aggregation levels and the first and second number of the second candidates.

11. (Original) The UE of claim 8, wherein two search space sets including a first search space set and a second search space set are configured on the first serving cell. 

12. (Original) The UE of claim 11, wherein a number of candidates for the control channel at each aggregation level of the first search space set is different from a number of candidates for the control channel at each aggregation level of the second search space set.

13. (Original) The UE of claim 11, wherein each of the two search space sets is related to a preconfigured number of physical resource block (PRB) pairs.

14. (Cancelled)


a memory; and
at least one processor coupled to the memory and configured to:
monitor Enhanced Physical Downlink Control Channel (EPDCCH) candidates for a control channel to decode an EPDCCH in one or more EPDCCH sets on a first service cell configured for the UE,
perform blind decoding on the EPDCCH candidates for the control channel, and
receive data channel based on the control channel,
wherein the EPDCCH candidates for the control channel include first candidates for the first serving cell and second candidates for a second serving cell scheduled by the first serving cell,
wherein a first set of aggregation levels and a first number of the second candidates are configured based on a bandwidth of the second serving cell being greater than a predetermined value,
wherein a second set of the aggregation levels and a second number of the second candidates are configured based on the bandwidth of the second serving cell being smaller than the predetermined value, 
wherein the second set has a minimum aggregation level lower than a minimum aggregation level of the first set,
wherein the first and second sets of aggregation levels are related to a number of enhanced control channel elements on which the EPDCCH is transmitted, and



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-6, 8-13, 15 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, 8 and 15, a method, a UE and an apparatus, for receiving data channel by a user equipment (UE) in a wireless communication system, the method comprising:
monitoring Enhanced Physical Downlink Control Channel (EPDCCH) candidates for a control channel to decode an EPDCCH in one or more EPDCCH sets on a first service cell configured for the UE;
performing blind decoding on the EPDCCH candidates for the control channel; and
receiving data channel based on the control channel, 

wherein a first set of aggregation levels and a first number of the second candidates are configured based on a bandwidth of the second serving cell being greater than a predetermined value,
wherein a second set of the aggregation levels and a second number of the second candidates are configured based on the bandwidth of the second serving cell being smaller than the predetermined value, 
wherein the second set has a minimum aggregation level lower than a minimum aggregation level of the first set,
wherein the first and second sets of aggregation levels are related to a number of enhanced control channel elements on which the EPDCCH is transmitted, and
wherein positions of the first candidates and positions of the second candidates are configured to have an interval, based on a cell index of the first serving cell and a cell index of the second serving cell…in combination with other limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461